DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	As of September 21, 2022, no information disclosure statement has been made of record. Applicant is reminded of their duty under 37 CFR 1.56.

Drawings
Any and all drawing corrections required in the parent application, 16/225,820, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

Specification
Any and all specification corrections required in the parent application, 16/225,820, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albert et al. (US 6,847,547 B2) (“Albert”), in view of 1) Sun et al. (CN 104681710) (“Sun”) (published on June 3, 2015) by means of US 2018/0026177 A1, See also EP 3 258 501, and/or in view of 2) Hiroyuki et al. (JP 2012-015212) (by means of attached machine translation).
Regarding claim 1, Albert teaches at least in figure 8:
a first ferromagnetic layer (258”) formed of a ferromagnetic material (col. 8 at lines 34-34, where the ferromagnetic layer can be CoFe); 
a first antiferromagnetic layer (210”) located on the first ferromagnetic layer (258”) and formed of an antiferromagnetic material (258”) (col. 8 at lines 63-65, where 258” can be IrMn; and 
a second ferromagnetic layer (212”) located on the first antiferromagnetic layer (210”) and formed of a ferromagnetic material (col. 8 at lines 65-67, where the pinned layer can be  NiFe; Figure 11 shows that NiFe is ferromagnetic).

Kamijo does not teach:
Wherein at least one of the first ferromagnetic layer, the first antiferromagnetic layer, and the second ferromagnetic layer is formed of an insulating material.

Kamijo teaches:
The first ferromagnetic layer is CoFe;
The first antiferromagnetic layer is IrMn; and
The second ferromagnetic layer is NiFe.

Sun teaches:
That Fe3O4, CoFe2O4 is an art recognized equivalent to CoFe (¶ 0012, where CoFe is called Fe1-xCox where x is between 0 and 1). One of ordinary skill in the art would have been able to select different ferromagnetic (aka ferroelectric) materials  as their equivalence and suitability were known in the art. MPEP 2144.06 and MPEP 2144.07,

	Additionally, and/or, alternatively Hiroyuki teaches:
	That NiO is an art is an art recognized equivalent to IrMn (pg. 6). One of ordinary skill in the art would have been able to select different antiferromagnetic (aka antiferroelectric) materials  as their equivalence and suitability were known in the art. MPEP 2144.06 and MPEP 2144.07,
Regarding claim 2, Albert teaches at least in figure 8:
wherein the ferromagnetic material (material of 258” and/or 212”) includes a ferromagnetic insulation material or a ferromagnetic conductive material (this is taught in claim 1), and 
wherein the antiferromagnetic material (210”) comprises an antiferromagnetic insulation material or an antiferromagnetic conductive material (this is taught in claim 1).
Regarding claim 3, Albert teaches at least in figure 8:
As shown in claim 1 above, the prior art teaches the materials of the ferromagnetic layer and antiferromagnetic layer, and teaches the material of each of these layers can be insulating or conductive.
Regarding claim 4, Albert teaches at least in figure 8:
wherein the first ferromagnetic layer (258”) has a fixed magnetic moment, and 
the second ferromagnetic layer (212”) has a free magnetic moment that is free to change with an external magnetic field (where 258” is not taught as being pinned. Therefore, it must be free. Further, the prior art teaches the limitations of claim 1, thus it must have this same characteristics).
Regarding claim 5,
Claims 5 is a duplication of parts. Specifically claims 5-6 are duplicating the antiferroelectric layer on the second layer, and duplicating the ferroelectric layer on top of the second antiferroelectric layer. Under MPEP 2144.04(VI)(B), a reference need not disclose a plurality, or duplication of parts, as the mere duplication of parts has no patentable significance unless new and unexpected results are produced.
Regarding claim 6, Albert does not teach:
wherein the first ferromagnetic layer and the third ferromagnetic layer have magnetic moments parallel to each other, and the second ferromagnetic layer has a free magnetic moment that is free to change with an external magnetic field.
However, it would have been obvious that the first and third ferromagnetic layers would be parallel to each other as one would expect them to have the same magnetic moment as they are a mere duplication of parts. See claim 5.


Response to Arguments
Applicant’s amendments and arguments, filed September 17, 2022, with respect to the rejection of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 3

/VINCENT WALL/            Primary Examiner, Art Unit 2822